DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 08/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.  Applicant’s response on 08/06/2021 expressly withdraws Claims 9 & 10.  However, Claims 11 & 12 are also being withdrawn for being drawn to a nonelected species for the following reasons.  In the Requirement for Restriction/Election from 06/25/2021, Species I was defined as being drawn only to Figures 1-6, and Species II was defined as being drawn only to Figures 7-10.  Claim 11 requires “two opposite flexible membranes”.  As can be seen in Figures 2-4, only one flexible membrane 20 is shown.  Examiner called Applicant for clarification on why Applicant thought Claim 11 should be included.  Applicant replied by stating part of the definition of Species I is that it contained a flexible membrane.  However, Species I containing a flexible membrane is only part of the Species I definition.  The other part of the Species I definition is that it is shown in Figures 1-6.  None of Figures 1-6 show two flexible membranes, so none of Figures 1-6 show “two opposite flexible membranes”.  As such Claim 11 does not read on elected Species I, and is withdrawn.  Claim 12 is withdrawn since it depends on Claim 11.

Claim Objections
Claims 1-8 & 13 are objected to because of the following informalities:
Claim 1, Line 7, the term “the volume” should read --a 
Claim 2, Line 2, the term “said membrane” should read --said at least one membrane--
Claim 2, Line 3, the term “the membrane” should read --the at least one membrane--
Claim 3, Line 2, the term “said membrane” should read --said at least one membrane--
Claim 5, Lines 2-3, the limitation “said at least one membrane is a substantially tubular membrane the internal volume of which defines the pumping chamber, coupled to the inlet end and to the outlet end of the pump body and deformable between the expanded configuration and the retracted configuration.” should read --said at least one membrane is a substantially tubular membrane, an internal volume of said at least one membrane said at least one membrane is coupled to the inlet end and to the outlet end of the pump body and deformable between the expanded configuration and the retracted configuration.--; adding the comma clearly differentiates the two inventive concepts in the limitation; adding “the tubular membrane” clarifies the limitation, which could read the internal volume or the pumping chamber is coupled to the inlet and outlet ends
Claim 6, Line 2, the term “said membrane” should read --said at least one membrane--
Claim 6, Line 3, the term “the membrane” should read --the at least one 
Claim 8, Line 3, the term “said membrane” should read --said at least one membrane--
Claim 8, Line 4, the term “said work fluid” should read --a work fluid--; a work fluid has not been positively defined prior to this instance, only a work fluid source in Line 3
Claim 8, Line 4, the term “said membrane” should read --said at least one membrane--
Claim 13, Line 2, the term “said membrane” should read --said at least one membrane--
Claim 13, Line 3, the term “retracted condition” should read --retractedconfiguration--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “at least one membrane active in the pumping chamber and mobile between an expanded configuration in which the volume of the pumping chamber is maximum and a retracted configuration in which the volume of the pumping chamber is 
As to Claim 3, the limitation “it is fluid-tight when the membrane is in the retracted configuration”, in Lines 4-5, is indefinite.  The use of the term “it” makes the limitation indefinite, since it does not refer to a specific element.  For the purpose of examination, the term “it” will be interpreted as the outlet mouth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 & 13 are rejected under 35 U.S.C. 102 as being unpatentable over Birtwell (U.S. Patent 3,099,260).
As to Claim 1, Birtwell teaches a positive displacement pump (12, Figures 1-4) comprising: - a pump body (27) comprising an inlet end (the end associated with Element 42 in Figure 4) and an outlet end (the end associated with Element 44 in Figure 4); - a pumping 

    PNG
    media_image1.png
    782
    737
    media_image1.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

As to Claim 5, Birtwell teaches all the limitations of Claim 1, and continues to teach said at least one membrane (12/40) is a substantially tubular membrane (Column 6, Lines 9-31, 
As to Claim 6, Birtwell teaches all the limitations of Claim 1, and continues to teach said membrane (12/40) comprises a connection appendage (26) having a first edge (see Figure 4 below) that extends from (as shown in Figure 4) an outer surface (see Figure 4 below) of the membrane (12/40) and a second free edge (see Figure 4 below) coupled in a fluid-tight manner (by pressing appendage 26 and O-ring 24 between end cap 22 and fittings 18 via threads 20, as shown in Figure 1) to the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27).

    PNG
    media_image2.png
    562
    497
    media_image2.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

As to Claim 7, Birtwell teaches all the limitations of Claims 1 & 6, and continues to teach said delivery valve (54) is defined by a free end portion (44) of the membrane (12/40) extending beyond (as shown in Figure 4) the first edge (as shown in Figure 4 in the Claim 6 rejection above) of the connection appendage (26) towards (as shown in Figure 4) the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27).
As to Claim 8, Birtwell teaches all the limitations of Claims 1 & 5, and continues to teach said pump body (27) comprises a work opening (34) in fluid communication with (Column 5, Lines 7-11) a work fluid (actuating fluid, Column 5, Line 8) source (the operating chamber of actuator 10) and wherein the internal volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of said membrane (12/40) is isolated from (via membrane 12/40, as shown in Figure 1) said work fluid (actuating fluid, Column 5, Line 8); a work volume (32) being defined between (as shown in Figure 1; Column 5, Lines 1-18) said membrane (12/40) and said pump body (27), said work volume (32) being configured to be filled with and at least partially emptied of said work fluid (as described in Column 5, Lines 1-31).
As to Claim 13, Birtwell teaches all the limitations of Claim 1, and continues to teach the pressure exerted on said membrane (12/40) when in the retracted condition (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14) is substantially evenly distributed and directed toward said pumping chamber.  Pressure is a scalar force, so the force within a volume --the work volume 32 in this case-- filled by a fluid will be equal at all points and infinitesimal areas on both the outer surface of the membrane and the inner surface of the pump body.  As such, the pressure from the work fluid within the work volume 32 on the outer surface of membrane 12/40 will be directed toward the pumping chamber (the internal volume of membrane 12/40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwell, in view of Bourke (U.S. Patent 2,526,629).
As to Claim 3, Birtwell teaches all the limitations of Claim 1, but does not teach a first clamping device active on the outlet mouth of the intake valve and inserted in said pumping chamber to close said outlet mouth so that the outlet mouth is fluid-tight when the membrane is in the retracted configuration.
Bourke describes a seal structure for controlling flow of fluids, and teaches a first clamping device (80/81) active on (as shown in Figures 8/9) the outlet mouth (75) of the intake valve (71) and inserted in said pumping chamber to close (Column 4, Lines 24-57) said outlet mouth (75) so that the outlet mouth (see 112(b) rejection above for clarification; 75) is fluid-tight (Column 4, Lines 48-49) when the membrane is in the retracted configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the valve, as taught by Bourke, in place of the intake valve, as taught by Birtwell, to urge the outlet mouth together in sealed relationship (Bourke Column 4, Lines 48-49).
Once the Bourke valve is used to replace the Birtwell intake valve, Birtwell, as modified teaches a first clamping device (Bourke 80/81) active on (as shown in Bourke Figures 8/9 or Birtwell Figures 1/4) the outlet mouth (Bourke 75) of the intake valve (Bourke 71) and inserted in (one of ordinary skill would be motivated to insert the Bourke valve 71 in a similar manner as the Birtwell intake valve 52, and Birtwell intake valve 52 is shown inserted into the Birtwell pumping chamber --the internal volume of Birtwell 12/40; Birtwell Column 9, Line 62, to Column 10, Line 14-- said pumping chamber (the internal volume of Birtwell 12/40; Birtwell Column 9, Line 62, to Column 10, Line 14) to close (Bourke Column 4, Lines 24-57) said outlet mouth (Bourke 75) so that the outlet mouth (Bourke 75) is fluid-tight (Bourke Column 4, Lines 48-49; the pressure caused by a decrease in volume within the membrane in the retracted configuration will force the outlet mouth closed) when the membrane (Birtwell 12/40) is in the retracted configuration 
As to Claim 4, Birtwell, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach said first clamping device (Bourke 80/81) comprises a pair (Bourke Figure 8 shows two) of opposite pressing members (Bourke 80) active at (as shown in Bourke Figure 8) the outlet mouth (Bourke 75) of the intake valve (Bourke 71), said pressing members (Bourke 80) being rotatably and elastically coupled to (see Bourke Figures 8/9 below; the Bourke pressing members 80 will elastically rotate about the points shown below) the inlet end (the end associated with Birtwell Element 42 in Birtwell Figure 4) of the pump body (Birtwell 27) to move between a close together position (as shown in Bourke Figure 8) in which they close (as shown in Bourke Figure 8) the outlet mouth (Bourke 75) of the intake valve (Bourke 71) and a separated condition in which they leave the outlet mouth (Bourke 75) of the intake valve open (Bourke 71).  The Bourke intake valve 71 will open upon the fluid within Bourke intake valve 71 reaching a critical force value, forcing the Bourke outlet mouth 75 open.

    PNG
    media_image3.png
    281
    523
    media_image3.png
    Greyscale

Bourke Figures 8 & 9, Modified by Examiner



Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 2, the prior art of record teaches all the limitations of Claim 1 but does not teach “when said membrane is in the expanded configuration, the outlet mouth of the intake valve is open and the membrane does not contact the intake valve”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Birtwell, as described above.  However, Birtwell describes the membrane as always being in contact with the intake valve, regardless of the membrane configuration.  It would not be obvious to one of ordinary skill in the art to modify Birtwell without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 2, is neither anticipated nor made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogen (5,645,114) and Curtis (3,526,223) describe a flexible membrane pump with similar structure to the claimed invention.  Bourke (2,328,948) describes a clamping device similar to the one used on the instant application delivery valve, shown in Figures 1-4 & 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746